Citation Nr: 1760625	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a thoracolumbar spine disability (low back disability).

2.   Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and an observer



ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The St. Petersburg RO is the agency of original jurisdiction (AOJ) for this matter.  The AOJ denied the benefits sought on appeal.

The Veteran's claim for entitlement to service connection for a low back disability was originally denied in an August 1989 rating decision.  The Veteran requested his claim be reopened in January 1990.  The AOJ requested evidence but received no evidence in response.  The Veteran again requested his claim reopened in July 1994.  The AOJ again requested medical evidence but received no evidence in response.  Because no new evidence was received and the Veteran did not appeal the 1989 decision, it became final.  In March 2012 the Veteran filed another claim for his low back disability, and the AOJ treated the Veteran's request as a new claim rather than a request to reopen.  The AOJ denied the claim on the merits.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in January 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1.   An August 1989 rating decision denied service connection for a low back disability, citing lack of a current disability.  The Veteran was notified of his appellate rights but did not submit additional evidence or perfect an appeal.

2.   Evidence submitted since the August 1989 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a low back disability.


CONCLUSIONS OF LAW

1.   The August 1989 rating decision in which the AOJ denied service connection for a low back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.   New and material evidence has been received since the August 1989 rating decision sufficient to reopen the claim of entitlement to service connection for low back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA's duty to notify was satisfied by a letter sent by the AOJ in May 2012.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged any error in the VCAA notice, and the VA has fulfilled its duty to notify.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Given the favorable disposition of the request to reopen the claim for service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  The VA's duty to assist in developing the underlying service connection claim is further discussed below.

New and Material Evidence

Service connection for the Veteran's low back disability was initially denied in an August 1989 rating decision for lack of a current disability diagnosis.  Despite two subsequent claims to re-open, a notice of disagreement was not received within the statutory period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the AOJ's August 1989 rating decision is final.  38 U.S.C. § 7105.

In March 2012 the Veteran filed another claim for his low back disability, and the AOJ treated the Veteran's request as a new claim rather than a request to reopen.  In an August 2012 rating decision, the AOJ denied service connection for the Veteran's low back disability.  The AOJ did not address whether new and material evidence had been submitted, but rather decided the claim on the merits.  The decision and statement of the case engaged in a lengthy discussion of the medical evidence and VA examination to establish the lack of continuity of symptomatology for the Veteran's claimed low back disability.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

For evidence to be new, the evidence must not previously have been submitted to agency decision makers.  For evidence to be material, it must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant to the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The basis of the final and original denial for the Veteran's claim of a low back disability was that there was no evidence of a current disability.  This rationale was that the Veteran's separation examination from active service showed his back was normal, and the results of his Social Security Administration disability examination showed his back was normal, despite a diagnosis of chronic lumbosacral strain.

Since the finalized 1989 rating decision, new and material evidence has been added to the record.  Specifically, private medical records from Trinity Wellness Center in 2012 relates to the unestablished fact of a current disability, showing the Veteran has a current low back disability.  Accordingly, the claim of entitlement to service connection for a low back disability is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened.


REMAND

Although the Board sincerely regrets the additional delay, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of a claim.  38 C.F.R. § 3.159(c) (2017).  A preliminary review of the record reflects that further development is necessary for the Veteran's low back disability claim to fulfill that duty. 

In the present appeal, the AOJ's 2013 statement of the case and the 2012 VA examination opinion were based in part on two exams that do not appear in the record.  The 1989 examination in the Social Security Administration records was used as part of the August 2012 rating decision rationale.  However the document does not appear in the record.  Additionally, the 2012 VA examination referenced the Veteran's 1989 examination in part to determine that a continuity of symptomatology was not shown for the Veteran's claimed low back disability.

Additional medical evidence may be available but is not in the record for the period between 1989 and 2012.  Although the Veteran states in his notice of disagreement that he self-medicated for his back disability during the 1989-2012 time period, the medical history summary provided by the 2012 VA examiner indicates the Veteran also utilized Tricare prime for treatment of his claimed chronic low back disability.  The record does not include any evidence of this treatment.  The AOJ should make every effort to obtain any medical records for the period of 1989-2012 for the Veteran's disability and add them to the claims file.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he provide the contact information of all health care providers who have provided treatment for his low back disability from 1989-2012, to include Tricare as described in the medical history section of the August 2012 VA examination.

Upon receipt of the requested information and the appropriate releases as needed, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

2.   Obtain and associate with the record the Veteran's records from the Social Security Administration.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3.   Associate with the record the VA examination from March 1989.  

4.   After the above development has been completed, arrange for a VA addendum opinion in light of the new evidence.  The examiner should review the claims file and provide a medical opinion as to the etiology of the Veteran's low back disability.

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5.   The AOJ should conduct any other development deemed appropriate. 

6.   Thereafter, the AOJ should readjudicate the appeal in light of all additional evidence added to the record, to include the private medical opinion submitted to the Board on May 28, 2014.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response, before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

